February 7, 1923. The opinion of the Court was delivered by
This is an action in claim and delivery for one bale of cotton. The plaintiff claims the bale of cotton because it was made on his place by one Wofford Kirby, a share-cropper. Kirby gave a mortgage on one bale of cotton to the defendants. The defendants claim that Kirby was a tenant merely of Lipscomb, and not a share-cropper. The contract between the plaintiff and Kirby was in writing, and reads: "South Carolina, Spartanburg County.
"This contract entered into between H.S. Lipscomb, employer, of the first part, and Wofford Kirby, cropper, of the second part, witnesseth: Said Lipscomb agrees to let said Kirby crop on his Blue Branch farm for the year 1920, living where Walter Reynolds lived in 1919, in Cherokee County, and State aforesaid. Said Kirby furnishing stock, tools and seed, said Kirby working a full one-horse crop, and after all crops are cultivated, gathered and put in marketable shape, said Lipscomb agrees to pay said Kirby (2/3) two-thirds.
"It is distinctly understood that all crops belong to said Lipscomb till all indebtedness with him is paid in full. It is further agreed that when in the judgment of said Lipscomb said Kirby is not needed in the crops set off to him he is to work for said Lipscomb at customary price — for farm labor. Said Lipscomb agrees to lay off all terraces in said farm and said Kirby agrees to throw them up and keep them repaired during the year. Said Kirby is to have no kind of vines in cotton and is to furnish his own hampers in gathering. Said Kirby puts himself and two other *Page 47 
hands — in as good and faithful hands to said Lipscomb for the entire year of 1920 in fulfillment of this contract.
"Witness our hands and seals this 20th day of March, 1920.
"[Signed] H.S. Lipscomb. [L.S.]
"[Signed] Wofford Kirby. [L.S.]
"Witness: C.F. Lowe."
The case was tried before a Magistrate, who gave judgment for the defendants. The plaintiff appealed. This appeal was heard by Judge Rice, who reversed the Magistrate and gave judgment for the plaintiff on the ground that the contract created the relationship of sharecroppers, and, as there had been no division of the crop, the plaintiff had title and is entitled to the possession of the cotton.
The judgment appealed from is entirely satisfactory to this Court. Let the decree of Judge Rice be reported.
The appellant contends that the plaintiff is estopped to deny Kirby's title, inasmuch as he had full notice of the mortgage of the defendants when he made his contract with Kirby. This notice is denied, and this Court has no jurisdiction to determine the facts.
The judgment is affirmed.